Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 1 of 21 PageID #: 531




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 KRISTAN HENDERSON, o/b/o B.H., a              )
 Minor,                                        )
                                               )
                 Plaintiff,                    )
                                               )
        v.                                     ) C.A. No. 19-1666-MN-SRF
                                               )
 ANDREW SAUL,                                  )
 Commissioner of Social Security,              )
                                               )
                Defendant.                     )

                              REPORT AND RECOMMENDATION

 I.     INTRODUCTION

        Kristan Henderson, on behalf of B.H., a minor (“Plaintiff”), filed this action on

 September 6, 2019 against defendant Andrew Saul, the Commissioner of the Social Security

 Administration (the “Commissioner”). Plaintiff seeks judicial review pursuant to 42 U.S.C. §

 405(g) of the Commissioner’s final decision denying Plaintiff’s claim for child’s supplemental

 security income (“SSI”) benefits under Title XVI of the Social Security Act (the “Act”). 42

 U.S.C. §§ 1381–1383f. Before the court are cross-motions for summary judgment filed by

 Plaintiff 1 and the Commissioner. 2 (D.I. 12; D.I. 14) Plaintiff seeks review of the

 Commissioner’s decision. (D.I. 12 at 1, 4) The Commissioner asks the court to affirm the

 decision of the administrative law judge (“ALJ”). (D.I. 27 at 2) For the reasons set forth below,

 the court recommends DENYING Plaintiff’s motion for summary judgment (D.I. 12), and

 GRANTING the Commissioner’s cross-motion for summary judgment (D.I. 14).



 1
  The court construes Plaintiff’s opening brief as a motion for summary judgment. (D.I. 12)
 2
  The briefing for the pending motions is as follows: Plaintiff's opening brief (D.I. 12) and the
 Commissioner's combined opening brief in support of his motion for summary judgment and
 answering brief (D.I. 15). Plaintiff stands upon the opening brief. (D.I. 10; 1/5/2021 Oral Order)
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 2 of 21 PageID #: 532




 II.     BACKGROUND

         A.     Procedural History

         Plaintiff filed a claim for SSI on July 8, 2014, claiming a disability onset date of April 15,

 2009. (D.I. 8-3 at 10; D.I. 8-6 at 8) Plaintiff’s claims were initially denied on February 27,

 2015. (D.I. 8-4 at 2-5) Plaintiff filed a request for a hearing, and two hearings were held before

 the ALJ on August 10, 2017 and November 29, 2017. (D.I. 8-2 at 60-110) On April 3, 2018,

 ALJ Jennifer M. Lash issued an unfavorable decision, finding that Plaintiff was not disabled

 under the Act. (Id. at 28-47) The Appeals Council subsequently denied Plaintiff’s request for

 review, rendering the ALJ’s decision the final decision of the Commissioner. (Id. at 7-12)

 Plaintiff brought a civil action in this court challenging the ALJ’s decision on September 6,

 2019. (D.I. 2) On July 2, 2020, Plaintiff filed a brief in support of the civil complaint, which the

 court construes as a motion for summary judgment. (D.I. 12) The Commissioner filed a cross-

 motion for summary judgment on September 24, 2020. (D.I. 14)

         B.     Educational and Medical Assessments

         In December 2010, Plaintiff underwent a school evaluation after Plaintiff’s family

 members expressed concerns about Plaintiff’s communication skills and fine motor

 development. (D.I. 8-7 at 72-73) Delays in cognitive and communication development were

 noted, but Plaintiff was described as cooperative and eager to participate in activities, with good

 attention to the assigned tasks. (Id. at 75-76) It was determined that Plaintiff was eligible to

 receive early intervention services, including speech therapy and specialized instruction services.

 (Id. at 79)

         In August 2012, Plaintiff completed a comprehensive biopsychosocial evaluation at The

 Center for Autism with Dr. Richard Margolis to determine whether Plaintiff had an autism



                                                   2
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 3 of 21 PageID #: 533




 spectrum disorder. (D.I. 8-8 at 3) Plaintiff’s mother expressed concern about Plaintiff’s speech

 delay and social development, including difficulty making eye contact, a preference for playing

 alone, and a failure to recognize the personal space of others. (Id.) Plaintiff’s social

 responsiveness score was in the severe range and supported a clinical diagnosis of an autistic

 disorder. (Id. at 4) Dr. Margolis observed Plaintiff’s speech delay, lack of social skills in

 developing peer relationships, difficulty with transitions, short attention span, and elevated

 activity level. (Id. at 5) Dr. Margolis diagnosed Plaintiff with Pervasive Developmental

 Disorder, NOS, and Attention Deficit Hyperactivity Disorder (“ADHD”). (Id.) But Plaintiff’s

 family indicated that Plaintiff has a good memory, is a good listener, expresses affection, and

 helps out when asked. (Id.) Dr. Margolis further noted that Plaintiff could brush his teeth, get

 dressed, and bathe independently and had no delays in his fine or gross motor skills. (Id. at 4)

 Dr. Margolis recommended that Plaintiff receive outpatient services from a provider specializing

 in autism spectrum disorder, as well as a consultation with a behavioral specialist consultant who

 could develop a behavior program for Plaintiff. (Id. at 6)

        In a functional behavior assessment completed in March 2013, Plaintiff’s teacher

 indicated that Plaintiff struggled to follow directions and classroom procedures, particularly

 during unstructured class time and writing lessons. (D.I. 8-8 at 47-48) The teacher observed that

 Plaintiff’s focus improved when working one-on-one with a teacher. (Id.)

        Plaintiff’s 2014 Individualized Education Program (“IEP”) provided that Plaintiff would

 participate full-time in the regular education classroom with the exception of 30-minute speech

 sessions throughout the year. (D.I. 8-8 at 10, 29) The assessment indicated that Plaintiff’s

 academics were strong, and Plaintiff did not exhibit behaviors that impeded Plaintiff’s learning

 or that of others. (Id. at 15-16) Areas requiring improvement included language processing



                                                   3
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 4 of 21 PageID #: 534




 skills and pragmatic/social skills. (Id. at 16) Plaintiff struggled to converse with peers and stay

 on topic during speech therapy sessions, often interrupting conversations with off-topic

 comments or questions. (Id.) Recommendations were made for testing in a small group setting

 in a quiet area with extended time. (Id. at 19) Plaintiff was determined to be eligible for

 extended school year services for speech therapy. (Id. at 27-28)

        A December 2014 progress report from Plaintiff’s teacher emphasized Plaintiff’s struggle

 to focus on assignments and described Plaintiff’s disruptive behavior in the classroom. (D.I. 8-8

 at 9) The teacher indicated that Plaintiff’s ability to focus improved in small group guided

 instruction or when Plaintiff was paired with a peer tutor. (Id.) The teacher recommended one-

 on-one or small group instruction daily for Plaintiff. (Id.)

        Plaintiff also underwent a consultative child psychiatric evaluation with Dr. Sari

 Fleischman in December 2014. (D.I. 8-8 at 80) Dr. Fleischman noted that Plaintiff exhibited

 both verbal and physical aggression towards adults and peers at school and at home, and

 described Plaintiff’s difficulty paying attention and concentrating in tasks and play. (Id.) During

 the examination, Dr. Fleischman noted that Plaintiff “had a mild articulation problem” and poor

 eye contact, but “[o]verall intelligibility was good” and Plaintiff exhibited “[c]oherent and goal

 directed” thought processes. (Id. at 81) Dr. Fleischman noted impaired memory due to

 inattention, and average to below average cognitive function. (Id. at 82) Although Dr.

 Fleischman stated that Plaintiff could dress, bathe and groom independently, Plaintiff required

 constant supervision and redirection. (Id.) Dr. Fleischman concluded that the results of

 Plaintiff’s examination were consistent with psychiatric problems impacting Plaintiff’s ability to

 function on a daily basis, and Plaintiff was diagnosed by history with autism spectrum disorder

 and ADHD, as well as unspecified depressive disorder. (Id. at 82-83) Dr. Fleischman



                                                   4
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 5 of 21 PageID #: 535




 recommended that Plaintiff receive individual psychological and psychiatric intervention as well

 as an evaluation by the Board of Education for alternative educational services. (Id. at 83)

         In January 2015, Plaintiff had a well visit with the pediatrician, Dr. Marcie E. Macolino.

 (D.I. 8-9 at 7-26) It was noted that Plaintiff was receiving speech therapy through school and

 was scheduled to have an occupational therapy intake meeting the following week. (Id. at 7)

 Plaintiff’s mother reported that Plaintiff had difficulty processing and focusing on directions at

 school, and Plaintiff was exhibiting increasingly aggressive and reactionary behavior. (Id.)

 Plaintiff was diagnosed with pervasive developmental disorder and the pediatrician

 recommended an evaluation with CHOP Autism Center and counseling with additional academic

 support. (Id. at 8) Plaintiff had a normal physical exam, with stable and well-controlled asthma.

 (Id. at 7-8)

         In March 2015, Plaintiff’s third grade teacher completed a questionnaire indicating that

 Plaintiff had a difficult time focusing and required constant redirection. (D.I. 8-7 at 27-28)

 While Plaintiff exhibited proficiency in math, Plaintiff’s teacher stated that Plaintiff had basic

 written language skills and struggled to express ideas in written form or provide organized oral

 explanations and descriptions. (Id. at 26-27) Plaintiff’s teacher indicated no problems

 understanding Plaintiff’s speech and normal functioning in physical activities. (Id. at 30)

 Implementation of behavior modification strategies on a daily or weekly basis was

 recommended. (Id. at 29)

         Also in March 2015, Plaintiff underwent a biopsychosocial evaluation with Dr.

 Rosemarie Manfredi to assess concerns with Plaintiff’s attention, behavior, and speech. (D.I. 8-9

 at 27) In particular, Plaintiff’s mother raised concerns about Plaintiff’s tendency to be

 argumentative, aggressive, emotional and disruptive, as well as Plaintiff’s difficulty staying



                                                   5
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 6 of 21 PageID #: 536




 focused and remaining on task without individualized attention. (Id. at 27-28) Plaintiff’s mother

 stated that Plaintiff continued to experience underdeveloped speech and awkward social

 interactions. (Id. at 28) Dr. Manfredi reported that Plaintiff became emotional, defensive, and

 angry during the examination, making little eye contact. (Id. at 31) Dr. Manfredi indicated that

 Plaintiff exhibited “unusual thinking during the evaluation.” (Id.) No problems with memory or

 motor skills were indicated. (Id. at 31-32)

        Dr. Manfredi performed a childhood autism rating evaluation (“CARS-2”) as part of the

 assessment, finding that Plaintiff exhibited severe limitations in the areas of social-emotional

 understanding, emotional expression, and regulation of emotions. (Id. at 32) These results were

 consistent with a mild autism spectrum disorder and a diagnosis of pervasive developmental

 disorder. (Id. at 33) Plaintiff’s mother also completed a Conners-3 evaluation to assess

 Plaintiff’s behavior. (Id.) Dr. Manfredi noted that Plaintiff’s mother’s responses were

 inconsistent and unusually negative, and therefore possibly invalid. (Id.) Nonetheless, the

 assessment indicated Plaintiff had severe behavioral difficulties. (Id.) Plaintiff’s mother also

 completed a social responsiveness scale evaluation (“SRS-2”), designed to measure symptoms of

 autism. (Id.) The results were consistent with Plaintiff’s diagnosis of an autism spectrum

 disorder. (Id.) Dr. Manfredi recommended completion of a functional behavior assessment to

 determine what services were needed to address Plaintiff’s behaviors. (Id. at 35) Dr. Manfredi

 also recommended that Plaintiff’s mother seek a more comprehensive psychoeducational

 evaluation from Plaintiff’s school or from another source to measure cognitive and intellectual

 functioning, academic achievement, and social-emotional functioning. (Id. at 36)

        In December 2017, multiple communications were made to Mental Edge Counseling

 LLC to obtain records for Plaintiff’s treatment, but no response was received. (D.I. 8-9 at 51-60)



                                                  6
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 7 of 21 PageID #: 537




        In 2018, Plaintiff’s science and social studies teacher completed a questionnaire

 indicating that Plaintiff had very serious problems attending and completing tasks and processing

 oral or visual directives, and Plaintiff often required one-on-one assistance from a teacher to

 comprehend directions. (D.I. 8-7 at 91-92) No serious problems were noted in assessing

 Plaintiff’s ability to interact with others, make friends, perform physical activities, or care for

 himself. (Id. at 93-95)

        Following the issuance of the ALJ’s decision denying benefits, a meeting was held

 among Plaintiff’s education team members on April 12, 2018 to establish Plaintiff’s IEP for the

 period from April 13, 2018 to April 11, 2019. (D.I. 8-2 at 21) Identified strengths in reading

 included decoding and fluency, effective use of vocabulary, and ability to retell key portions of a

 story after reading it. (Id. at 22) Plaintiff’s Lexile 3 score nearly doubled from the beginning of

 the school year. (Id.) Plaintiff exhibited good spelling skills and neat, legible handwriting. (Id.)

 In math, Plaintiff expressed an interest in fractions and grasped concepts more quickly with the

 use of a verbal mnemonic device. (Id.) Plaintiff was described as “a creative and helpful child”

 who “has established and maintained several friendships throughout this school year.” (Id.)

        Identified areas of concern included Plaintiff’s academic performance, social skills,

 difficulty with multi-step instructions, and lack of focus. (D.I. 8-2 at 22, 27) While Plaintiff’s

 grades improved somewhat throughout the year, Plaintiff received primarily D’s and F’s. (Id. at

 24) The IEP indicated that Plaintiff’s disability made it difficult for Plaintiff to acquire new

 information, and Plaintiff’s impulsivity resulted in an inability to follow standard classroom and

 school-wide routines. (Id. at 27) Identified educational needs included assistance with



 3
  A Lexile score measures a person’s reading ability on the Lexile scale, ranging from a low of
 0L to a high of 2000L. See, e.g.,
 https://doe.sd.gov/octe/documents/WhatDoestheLexileMeasureMean.pdf.
                                                    7
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 8 of 21 PageID #: 538




 organization and task completion, a social skills group, or other in-school opportunities to

 practice social skills. (Id.)

         Dr. William Anzalone and Dr. Kurt Maas, the state agency expert consultants, reviewed

 Plaintiff’s records and determined that Plaintiff had a less than marked limitation in acquiring

 and using information; a marked limitation in attending and completing tasks due to impaired

 attention and a frequent need for redirection; a less than marked limitation in interacting and

 relating with others; no limitation in moving about or manipulating objects; a less than marked

 limitation in caring for oneself; and no limitation in health or physical well-being. (D.I. 8-3 at 6-

 7) Accordingly, the state agency consultants determined that Plaintiff was not disabled because

 Plaintiff’s conditions did not functionally equal a listing. (Id. at 7)

         C.      Hearing Before the ALJ

         At the time of the second hearing 4 before the ALJ, Plaintiff’s mother testified that

 Plaintiff, who was in the sixth grade, experienced difficulty focusing, interacting with others, and

 following directions. (D.I. 8-2 at 69-71) According to Plaintiff’s mother, these issues improved

 somewhat when Plaintiff received services from an occupational therapist, a speech therapist,

 and a special instructor who could provide one-on-one assistance. (Id. at 69) Although Plaintiff

 received special education services in a small group setting, Plaintiff was placed in a regular

 education classroom, receiving detention occasionally for not following instructions and earning

 grades ranging from C’s to F’s. (Id. at 72-73, 76-77, 83) Plaintiff’s mother indicated that, while

 Plaintiff was diagnosed with ADHD, no treatment was prescribed. (Id. at 74-76)




 4
  During the first hearing before the ALJ on August 10, 2017, the ALJ provided Plaintiff’s
 mother with information on how to retain counsel and sought to obtain more evidence to
 supplement the record. (D.I. 8-2 at 90-109)
                                                    8
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 9 of 21 PageID #: 539




        Plaintiff’s mother testified that Plaintiff has friends at school, and Plaintiff plays sports

 often with a friend in the neighborhood. (Id. at 77-78) According to Plaintiff’s mother, Plaintiff

 is able to perform basic grooming independently, but constant prompting and supervision is

 necessary. (Id. at 79-80) Plaintiff also requires repeated reminding to complete chores such as

 tidying the bedroom and taking out the trash. (Id. at 80-81)

        Plaintiff’s mother testified that Plaintiff had an upcoming appointment with the school to

 develop an Individualized Education Program (“IEP”), as well as an initial appointment with a

 therapist from Mental Edge Counseling. (Id. at 81-82) The ALJ indicated that updated records

 would be requested from Plaintiff’s school and therapist following the hearing. (Id. at 84)

        D.        The ALJ’s Findings

        Based on the factual evidence in the record and the testimony of Plaintiff’s mother, the

 ALJ determined that Plaintiff has not been disabled under the Act since July 8, 2014, the date the

 application was filed. 5 (D.I. 8-2 at 32) The ALJ found, in pertinent part:

        1. The claimant was born on January 23, 2006. Therefore, he was a school-age
           child on the July 8, 2014 application date and remains a school-age child. (20
           CFR 416.926a(g)(2)).

        2. The claimant has not engaged in substantial gainful activity since July 8,
           2014, the application date. (20 CFR 416.924(b) and 416.971 et seq.).

        3. The claimant has the following severe impairments: autism spectrum disorder
           with language impairment, attention deficit hyperactivity disorder (ADHD),
           and mood disorder. (20 CFR 416.924(c)).

        4. The claimant does not have an impairment or combination of impairments that
           meets or medically equals the severity of a listed impairment in 20 CFR Part
           404, Subpart P, Appendix 1. (20 CFR 416.924, 416.925 and 416.926).




 5
   SSI benefits do not begin to accrue until the month after the application is filed if all other
 requirements for eligibility are satisfied. 20 C.F.R. § 416.335.
                                                    9
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 10 of 21 PageID #: 540




        5. The claimant does not have an impairment or combination of impairments that
           functionally equals the severity of the listings. (20 CFR 416.924(d) and
           416.926a).

        6. The claimant has not been disabled, as defined in the Social Security Act,
           since July 8, 2014, the date the application was filed. (20 CFR 416.924(a)).

 (D.I. 8-2 at 34-46)

 III.   STANDARD OF REVIEW

        Findings of fact made by the ALJ, as adopted by the Appeals Council, are conclusive if

 they are supported by substantial evidence. See 42 U.S.C. §§ 405(g), 1383(c)(3) (2015).

 Judicial review of the ALJ’s decision is limited to determining whether substantial evidence

 supports the decision. See Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190 (3d Cir. 1986).

 The threshold for substantial evidence is “not high[,]” requiring “more than a mere scintilla” of

 evidence. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). In determining whether an ALJ’s

 decision is supported by substantial evidence, a reviewing court may not undertake a de novo

 review of the ALJ’s decision and may not re-weigh the evidence of record or impose its own

 factual determinations. See id.; Chandler v. Comm'r of Soc. Sec., 667 F.3d 356, 359 (3d Cir.

 2011). In other words, even if the reviewing court would have decided the case differently, the

 court must affirm the ALJ’s decision if it is supported by substantial evidence. See Monsour

 Med. Ctr., 806 F.2d at 1190–91.

 IV.    DISCUSSION

        A.      Evaluation of Childhood Disability

        A child under the age of 18 is eligible for child’s SSI if the child has a “medically

 determinable physical or mental impairment, which results in marked and severe functional

 limitations, and which can be expected to last for a continuous period of not less than 12

 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). The Social Security Act establishes a three-step

                                                 10
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 11 of 21 PageID #: 541




 sequential evaluation process for determining whether the child is disabled within the meaning of

 the statute, pursuant to which the ALJ must decide whether the child: (1) is engaged in

 substantial gainful activity; (2) has a severe physical or mental impairment or combination of

 impairments; and (3) has an impairment or combination of impairments that meets, medically

 equals, or functionally equals a listed impairment. 20 C.F.R. § 416.924(b)-(d).

        To determine if the child’s impairment functionally equals a listing at step three of the

 sequential evaluation process, the ALJ evaluates how the child functions in six domains: (1)

 acquiring and using information; (2) attending to and completing tasks; (3) interacting and

 relating with others; (4) moving about and manipulating objects; (5) caring for yourself; and (6)

 health and physical well-being. 20 C.F.R. § 416.926a(b)(1)(i)-(vi). The ALJ compares the

 child's functioning to children of the same age who do not have impairments. 20 C.F.R. §§

 416.924a(b)(3); 416.926a(b). An impairment functionally equals a listing if the child has

 “marked” limitations in at least two domains, or an “extreme” limitation in at least one

 domain. Id. at § 416.926a(a). A “marked” limitation is “more than moderate” but “less than

 extreme.” 20 C.F.R. § 416.926a(e)(2). It exists when the child’s impairment interferes seriously

 with the child's ability to independently initiate, sustain, or complete activities. Id. An

 “extreme” limitation in a domain means “more than marked,” and it exists when the child’s

 impairment interferes very seriously with the child’s ability to independently initiate, sustain, or

 complete activities. 20 C.F.R. § 416.926a(e)(3)(i). However, an “extreme limitation” does not

 necessarily signify a total lack or loss of ability to function. Id. If the child has an impairment

 that functionally equals the requirements of a listing and also satisfies the durational requirement,

 the child will be found to be disabled. 20 C.F.R. § 416.924(d)(1).




                                                  11
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 12 of 21 PageID #: 542




        B.      Whether the ALJ’s Decision is Supported by Substantial Evidence

        The ALJ found Plaintiff was not disabled within the meaning of the Act because, despite

 Plaintiff’s severe impairments (autism spectrum disorder with language impairment, ADHD, and

 mood disorder), Plaintiff did not have one extreme or two marked limitations in the six relevant

 domains of functioning. (D.I. 8-2 at 34-) Plaintiff’s primary argument on appeal is that new

 evidence not included in the ALJ’s decision supports a finding that Plaintiff’s impairments

 functionally equal the listings. (D.I. 12 at 1-4)

                 1. Substantial evidence supports the ALJ’s decision.

        The focus of Plaintiff’s motion is on Plaintiff’s request for a remand to the ALJ for

 consideration of an April 12, 2018 IEP assessment post-dating the ALJ’s April 3, 2018 decision.

 (D.I. 12) Plaintiff does not identify specific challenges to the ALJ’s determination that

 Plaintiff’s impairments do not functionally equal the listings. I recommend that the Court uphold

 the ALJ’s determination that Plaintiff does not have one extreme, or two marked limitations in

 the six relevant domains of functioning.

        The ALJ’s finding that Plaintiff has a less than marked limitation in acquiring and using

 information is supported by substantial evidence. The Third Circuit has held that an ALJ's

 decision must provide “a clear and satisfactory explication of the basis on which it rests.” Cotter

 v. Harris, 642 F.2d 700, 704 (3d Cir. 1981). The ALJ referenced a function report completed on

 October 16, 2014, in which Plaintiff’s mother indicated that Plaintiff had difficulty

 communicating, struggled to read and comprehend simple sentences and stories, and did not

 understand money or how to tell time. (D.I. 8-2 at 40; D.I. 8-7 at 15-16) The ALJ also cited two

 teacher questionnaires from 2015 and 2018 in which Plaintiff’s teachers confirmed Plaintiff had

 difficulty explaining things orally or in writing. (D.I. 8-2 at 40; D.I. 8-7 at 91; D.I. 8-8 at 48)



                                                     12
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 13 of 21 PageID #: 543




        Although the ALJ concluded that Plaintiff is limited in this domain based on the

 foregoing evidence, the ALJ balanced these reports against evidence and testimony showing that

 Plaintiff’s limitation was less than marked. Specifically, the ALJ cited Dr. Fleischman’s 2014

 evaluation and a report completed by Plaintiff’s third grade teacher showing that Plaintiff’s

 grades and attention improved with one-on-one attention, Plaintiff had age-appropriate verbal

 abilities, and Plaintiff had only a slight problem understanding vocabulary, reading and

 comprehending written material, comprehending and doing math problems, learning new

 material, recalling and applying previously learned material, and applying problem-solving skills

 in class discussions. (D.I. 8-2 at 40-41; D.I. 8-7 at 27; D.I. 8-8 at 84) A March 2015 evaluation

 likewise revealed no cognitive or intellectual testing or difficulties. (D.I. 8-2 at 41; D.I. 8-9 at

 32) Accordingly, substantial evidence supports the ALJ’s finding of a less than marked

 limitation in acquiring and using information, consistent with the standard set forth at 20 C.F.R.

 § 416.926a(g)(3) and SSR 09-3p. See Torres o/b/o C.N.C. v. Comm’r of Soc. Security, 2017 WL

 3783700, at *4 (D.N.J. Aug. 31, 2017) (affirming ALJ’s finding that the plaintiff had a less than

 marked limitation in the domain of acquiring and using information despite acknowledging the

 plaintiff’s autistic disorder diagnosis and history of communication and behavioral problems,

 including difficulty focusing and paying attention).

        The ALJ’s finding that Plaintiff has a marked limitation in attending and completing

 tasks is supported by substantial evidence. The ALJ cited multiple evidentiary sources

 demonstrating Plaintiff’s difficulty focusing, following directions, sitting still, and sustaining

 attention, including the testimony of Plaintiff’s mother, reports from Plaintiff’s teachers in 2014,

 2015 and 2018, and the consultative examination with Dr. Fleischman. (D.I. 8-2 at 41-42; D.I.

 8-2 at 69-71; D.I. 8-8 at 85; D.I. 8-7 at 20, 28, 92) Nonetheless, the ALJ determined that



                                                   13
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 14 of 21 PageID #: 544




 Plaintiff’s limitation in attending and completing tasks did not rise to an extreme level because

 Plaintiff’s mother reported that Plaintiff is intelligent, excels at playing video games, and is good

 at art with a demonstrated ability to focus on art and crafts projects. (D.I. 8-2 at 42; D.I. 8-7 at

 20; D.I. 8-9 at 32) Plaintiff’s third grade teacher indicated that Plaintiff did not exhibit serious or

 very serious problems sustaining attention during play, waiting his turn, changing activities

 without disruption, and completing class or homework assignments. (D.I. 8-2 at 42; D.I. 8-7 at

 28) In addition, consultative examinations indicated that Plaintiff was cooperative, coherent, and

 goal directed with intact attention and concentration. (D.I. 8-2 at 42; D.I. 8-8 at 81-82)

 Accordingly, substantial evidence supports the ALJ’s finding of a marked limitation in attending

 and completing tasks, consistent with the standard set forth at 20 C.F.R. § 416.926a(h)(3) and

 SSR 09-4p. See Torres o/b/o C.N.C., 2017 WL 3783700, at *5-6.

        The ALJ’s finding that Plaintiff has a less than marked limitation in interacting and

 relating with others is supported by substantial evidence. In support of Plaintiff’s limitation, the

 ALJ relied on reports by Plaintiff’s mother indicating that Plaintiff struggles to get along with

 adults, play team sports, or make friends, and Plaintiff can be aggressive and awkward with

 others. (D.I. 8-2 at 43; D.I. 8-7 at 18; D.I. 8-8 at 80; D.I. 8-9 at 27) Moreover, Plaintiff’s

 teachers noted that Plaintiff did not seek attention appropriately, used inadequate vocabulary and

 grammar to express himself, and required behavior modification strategies. (D.I. 8-2 at 43; D.I.

 8-7 at 29, 93)

        Although the ALJ concluded that Plaintiff is limited in this domain based on the

 foregoing evidence, the ALJ balanced these reports against evidence and testimony showing that

 Plaintiff’s limitation was less than marked. Specifically, the ALJ cited evidence and testimony

 from Plaintiff’s mother indicating that Plaintiff had friends in school and in his neighborhood



                                                   14
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 15 of 21 PageID #: 545




 and could be helpful on his own terms. (D.I. 8-2 at 43; D.I. 8-2 at 18, 77-78; D.I. 8-9 at 32)

 Reports by Plaintiff’s teachers demonstrated that Plaintiff had no serious problems making and

 keeping friends, expressing anger appropriately, using adequate vocabulary and grammar to

 express thoughts and ideas, playing cooperatively with other children, or respecting and obeying

 adults. (D.I. 8-2 at 43; D.I. 8-7 at 29, 93) Accordingly, substantial evidence supports the ALJ’s

 finding of a less than marked limitation in interacting and relating with others, consistent with

 the standard set forth at 20 C.F.R. § 416.926a(i)(3) and SSR 09-5p.

        The ALJ’s finding that Plaintiff has no limitation in moving about and manipulating

 objects is supported by substantial evidence. (D.I. 8-2 at 44) The evidence of record uniformly

 supports the ALJ’s determination that Plaintiff has no physical limitations. (See, e.g., D.I. 8-2 at

 77-78; D.I. 8-7 at 17; D.I. 8-8 at 86) Accordingly, substantial evidence supports the ALJ’s

 finding of no limitation in moving about and manipulating objects, consistent with the standard

 set forth at 20 C.F.R. § 416.926a(j)(3) and SSR 09-6p.

        The ALJ’s finding that Plaintiff has a less than marked limitation in the ability to care for

 himself is supported by substantial evidence. (D.I. 8-2 at 45) The ALJ evaluated evidence from

 Plaintiff’s mother suggesting that Plaintiff requires prompting to groom himself and perform

 chores. (D.I. 8-2 at 79-81; D.I. 8-7 at 19) The ALJ also considered a 2015 report from

 Plaintiff’s teacher indicating that Plaintiff did not exercise good judgment regarding danger and

 personal safety and did not know when to ask for help. (D.I. 8-7 at 31) However, the ALJ

 concluded that this limitation did not rise to the level of a marked or extreme limitation because

 Plaintiff was able to groom himself with supervision, use zippers and buttons, tie his shoes, and

 help around the house. (D.I. 8-7 at 19; D.I. 8-8 at 82, 86) Similarly, evaluations by Plaintiff’s

 teachers in 2015 and 2018 stated that Plaintiff was able to take care of his personal hygiene and



                                                  15
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 16 of 21 PageID #: 546




 personal needs. (D.I. 8-7 at 31, 95) Accordingly, substantial evidence supports the ALJ’s

 finding of a less than marked limitation in the ability to care for himself, consistent with the

 standard set forth at 20 C.F.R. § 416.926a(k)(3) and SSR 09-7p.

          The ALJ’s finding that Plaintiff has no limitation in health and physical well-being is

 supported by substantial evidence. (D.I. 8-2 at 46) The evidence of record uniformly supports

 the ALJ’s determination that Plaintiff has no limitations in health or physical well-being. (See,

 e.g., D.I. 8-2 at 74-76; D.I. 8-7 at 17, 32, 96; D.I. 8-8 at 87) Moreover, the ALJ noted that

 Plaintiff does not take any medications, aside from treatment for well-controlled asthma, and

 Plaintiff is not in any formal treatment program for a particular diagnosis. (D.I. 8-2 at 46) These

 findings are also supported by the evidence of record. (D.I. 8-7 at 32, 96; D.I. 8-8 at 87)

 Accordingly, substantial evidence supports the ALJ’s finding of no limitation in health and

 physical well-being, consistent with the standard set forth at 20 C.F.R. § 416.926a(l)(3) and SSR

 09-8p.

                  2. The post-hearing evidence does not qualify for a new evidence remand.

          In support of the motion for summary judgment, Plaintiff challenges the decision of the

 Appeals Council stating that the additional evidence submitted by Plaintiff after the ALJ’s

 decision did not show a reasonable probability of changing the outcome of the ALJ’s decision.

 (D.I. 12 at 1) According to Plaintiff, the 2018 IEP assessment from Plaintiff’s middle school

 supports a reasonable probability of changing the disability determination. (Id. at 1-3)

          In response, the Commissioner contends that the post-hearing evidence does not qualify

 for a new evidence remand because Plaintiff has not shown that the 2018 IEP is material. (D.I.

 15 at 15) Specifically, the Commissioner argues that the April 12, 2018 IEP is not related to the

 period at issue, from the filing of Plaintiff’s SSI application on July 8, 2014 to the date of the



                                                   16
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 17 of 21 PageID #: 547




 ALJ’s decision on April 3, 2018. 6 (Id.) Moreover, the Commissioner alleges that the 2018 IEP

 would not have changed the outcome of the ALJ’s decision because it is largely consistent with

 IEPs from previous years. (Id.)

        Although the court's review is limited to the evidence that was presented to the ALJ,

 evidence that was not submitted to the ALJ can be considered by the Appeals Council or the

 District Court as a basis for remanding the matter to the Commissioner for further proceedings,

 pursuant to the sixth sentence of 42 U.S.C. § 405(g). See Matthews v. Apfel, 239 F.3d 589, 592-

 95 (3d Cir. 2001). However, remand under these circumstances is permitted “only if the

 evidence is new and material and if there was good cause why it was not previously presented to

 the ALJ.” Id. at 593 (citing Keeton v. DHHS, 21 F.3d 1064, 1067 (11th Cir. 1994); Newhouse v.

 Heckler, 753 F.2d 283, 286 (3d Cir. 1985)).

        Here, the 2018 IEP does not satisfy the materiality requirement under the sixth sentence

 of Section 402(g) because Plaintiff has not demonstrated a reasonable probability that

 consideration of the 2018 IEP would have changed the outcome of the ALJ’s decision. Plaintiff

 quotes three portions of the 2018 IEP in support of the motion, but the content of each of these

 quotations is consistent with evidence that was before the ALJ. First, Plaintiff quotes the portion

 of the 2018 IEP stating that

        [Plaintiff’s] disability affects his access to the general curriculum across all major
        content areas. When provided with a set of directions, [Plaintiff] is often unable
        to complete more than one out of the series. [Plaintiff] requires directions to be


 6
   Although the 2018 IEP is forward-looking and aims to set forth a plan for Plaintiff’s education
 in the upcoming year, the assessment is based largely on data and reports from Plaintiff’s
 educational experience prior to the April 3, 2018 decision of the ALJ. (D.I. 8-2 at 21-27) In this
 regard, the 2018 IEP satisfies the “implicit materiality requirement . . . that the new evidence
 relate to the time period for which benefits were denied, and that it not concern evidence of a
 later-acquired disability or of the subsequent deterioration of the previously non-disabling
 condition.” Szubak v. Sec’y of Health & Human Servs., 745 F.2d 831, 833 (3d Cir. 1984) (citing
 Ward v. Schweiker, 686 F.2d 762, 765 (9th Cir. 1982)).
                                                  17
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 18 of 21 PageID #: 548




        broken down into single-item requests. When challenged by a situation where he
        is unsure of what to do, [Plaintiff] typically elects to put his head down, draw
        absently, or stare idly around the room. [Plaintiff] is easily distracted by things he
        finds amusing, and he struggles to focus on an academic assignment for more than
        a few minutes.

 (D.I. 12 at 1-2) This assessment is consistent with, and cumulative of, evidence that was before

 the ALJ prior to the issuance of the ALJ’s decision on April 3, 2018. For instance, Plaintiff’s

 difficulty in comprehending directions was noted in the January 2018 teacher questionnaire

 completed by Plaintiff’s teacher, who noted that Plaintiff “does not process oral or visual

 directions the first or second time.” (D.I. 8-7 at 91) Plaintiff’s teacher expressly stated that

 Plaintiff had a very serious problem carrying out both single-step and multi-step instructions.

 (Id. at 92) Plaintiff’s 2012 IEP further indicated that Plaintiff “at times held onto only one part

 of a question/direction causing him to answer incorrectly.” (D.I. 8-8 at 42) Plaintiff’s 2010

 assessment stated that Plaintiff “carried out two-step unrelated directions, but did not

 consistently follow three-step unrelated directions,” and Plaintiff’s mother reported that, “even

 with one step directions, [Plaintiff] does not always appear confident in what she tells him to

 do.” (Id. at 56; see also D.I. 8-9 at 28)

        With respect to Plaintiff’s tendency to withdraw in challenging situations, Dr. Margolis

 observed in 2012 that Plaintiff had “poor frustration tolerance.” (D.I. 8-8 at 35) The March

 2013 Functional Behavioral Assessment completed by Plaintiff’s teacher further indicated that

 Plaintiff’s behavior “rarely occurs when few demands are placed on the student or when the

 student is left alone,” but “[t]he student is often noncompliant when asked to complete tasks and

 the student sometimes or always postpones or escapes the tasks.” (Id. at 49) During a 2015

 assessment, Dr. Manfredi noted that Plaintiff became tearful and defensive, and sat on the floor

 during most of the evaluation, facing away from the examiner. (D.I. 8-9 at 31) Plaintiff’s



                                                  18
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 19 of 21 PageID #: 549




 difficulty maintaining focus and attention is well-documented throughout the record before the

 ALJ. (See, e.g., D.I. 8-8 at 5, 9, 16, 39, 80-82; D.I. 8-7 at 27-28)

        Next, Plaintiff quotes the portion of the 2018 IEP stating that

        [Plaintiff’s] disability makes it difficult for him to acquire new information unless
        it is specifically linked to prior knowledge. Making meaning of his assigned work
        is a struggle. [Plaintiff’s] math fact fluency is tenuous, and attempts to grow his
        knowledge of mathematical concepts, including those of non-counting numbers,
        are often unsuccessful. When he is unable to complete the arithmetic in a math
        problem, he typically chooses not to do the assignment at all.

 (D.I. 12 at 2) But Plaintiff’s difficulty acquiring new information was previously identified in

 the January 2018 assessment by Plaintiff’s teacher, who noted that Plaintiff had “a very serious

 problem” learning new material and recalling and applying previously learned material. (D.I. 8-

 7 at 91) Similarly, Plaintiff’s difficulty understanding the assigned work was previously noted in

 the same teacher questionnaire, which indicated that Plaintiff had a very serious problem

 understanding oral or visual instructions the first or second time. (Id.) The questionnaire further

 stated that Plaintiff had a serious problem comprehending and doing math problems. (Id.)

        Finally, Plaintiff quotes the portion of the 2018 IEP stating that

        [Plaintiff’s] disability also hinders his access to appropriate social interactions in
        and out of a school setting. [Plaintiff’s] impulsivity affects the classroom
        environment, as [Plaintiff] is sometimes enchanted with an object, phrase, or
        image, and will repeatedly bring attention to it while laughing to himself.
        [Plaintiff’s] impulsivity directly affects his ability to follow standard classroom
        and school-wide routines, such as walking silently in a hallway or sustaining
        attention to a task.

 (D.I. 12 at 3) Plaintiff’s impulsivity was observed by Dr. Margolis as early as 2012, when he

 noted that Plaintiff “engages in some impulsive behaviors such as when he jumps off of furniture

 and engages in flipping.” (D.I. 8-8 at 32) In 2014, Dr. Fleischman also observed “[g]eneral

 behavior symptoms includ[ing] aggressiveness towards adults and peers, deliberate




                                                  19
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 20 of 21 PageID #: 550




 destructiveness, stereotypical movements including echolalia, 7 rocking, and spinning at school.”

 (Id. at 80) Dr. Fleischman identified “a lot of out-of-seat behavior,” including making loud

 noises in class, walking and running around the classroom, and breaking classroom supplies.

 (Id.) Dr. Manfredi also observed Plaintiff’s tendency to use different voices and repeat a scripted

 phrase out of context. (D.I. 8-9 at 31)

        In sum, the quoted material from the 2018 IEP reiterates information that was already in

 the record before the ALJ prior to the issuance of the ALJ’s April 3, 2018 opinion.

 Consequently, it is not reasonably probable that the 2018 IEP would have changed the outcome

 of the ALJ’s April 3, 2018 decision finding Plaintiff not disabled.

 V.     CONCLUSION

        For the foregoing reasons, I recommend that the court DENY Plaintiff’s motion for

 summary judgment (D.I. 12), and GRANT the Commissioner’s cross-motion for summary

 judgment (D.I. 14).

        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

 Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

 within fourteen (14) days after being served with a copy of this Report and Recommendation.

 Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

 pages each. The failure of a party to object to legal conclusions may result in the loss of the right

 to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1

 (3d Cir. 2006); Plaintiff v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

        The parties are directed to the court’s Standing Order In Pro Se Matters For Objections




 7
  Echolalia is defined as the uncontrollable and immediate repetition of words spoken by another
 person. See https://www.dictionary.com/browse/echolalia.
                                                  20
Case 1:19-cv-01666-MN-SRF Document 17 Filed 02/03/21 Page 21 of 21 PageID #: 551




 Filed Under Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the

 court’s website, http://www.ded.uscourts.gov.



 Dated: February 3, 2021                              ____________________________________
                                                      Sherry R. Fallon
                                                      United States Magistrate Judge




                                                 21
